11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                     JUDGMENT

In the matter of the Estate of               * From the County Court at Law
Hilda Louise Tatum, deceased,                  of Erath County,
                                               Trial Court No. P09416.

No. 11-18-00009-CV                           * August 1, 2019

                                             * Opinion by Stretcher, J.
                                               (Panel consists of: Bailey, C.J.,
                                               Stretcher, J., and Wright, S.C.J.,
                                               sitting by assignment)
                                               (Willson, J., not participating)

      This court has inspected the record in this cause and concludes that there
is error in the judgment below. Therefore, in accordance with this court’s
opinion, the judgment of the trial court is reversed, and the cause is remanded to
the trial court. The costs incurred by reason of this appeal are taxed against
Vicki Tatum Truss, in her capacity as independent executor of the Estate of Hilda
Louise Tatum, deceased.